     Case 2:21-cv-00467-KJD-BNW Document 4 Filed 03/22/21 Page 1 of 4



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     STEPHEN R.F. KERN, JR.,                             Case No. 3:21-cv-00131-MMD-CLB
5                                            Plaintiff                     ORDER
6            v.
7     CALVIN JOHNSON,
8                                        Defendant
9
10   I.     DISCUSSION

11          On March 17, 2021, Plaintiff, Plaintiff, an inmate in the custody of the Nevada

12   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

13   § 1983. (ECF No. 1-1). On March 22, 2021, Plaintiff filed an application to proceed in

14   forma pauperis. (ECF No. 3). Plaintiff’s complaint and Plaintiff's application to proceed

15   in forma pauperis are both incomplete.

16          Plaintiff's Complaint

17          Upon review, the Court notes that Plaintiff did not sign the complaint. (ECF No. 1-

18   1).   Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not

19   represented by counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because

20   Plaintiff did not sign the complaint, the Court cannot consider it.

21          As such, the Court grants Plaintiff a one-time extension to submit a signed

22   amended complaint to the Court on or before May 21, 2021. If Plaintiff chooses to file an

23   amended complaint, he is advised that an amended complaint supersedes (replaces) the

24   original complaint and, thus, the amended complaint must be complete in itself. See Hal

25   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989).

26   Therefore, a mere signature page will not be sufficient. Plaintiff should file the amended

27   complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First

28   Amended Complaint.”
     Case 2:21-cv-00467-KJD-BNW Document 4 Filed 03/22/21 Page 2 of 4



1           Plaintiff's Application to Proceed in Forma Pauperis
2           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
3    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
4    action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
5    inmate must submit all three of the following documents to the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8           page 3),
9           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10          official (i.e. page 4 of this Court’s approved form), and
11          (3) a copy of the inmate’s prison or jail trust fund account statement for the
12          previous six-month period.
13          Plaintiff has not submitted a Financial Certificate (page 4 of this Court's application
14   form) and an inmate account statement for the previous six-month period. Accordingly,
15   the Court denies Plaintiff's application to proceed in forma pauperis (ECF No. 3) without
16   prejudice because the application is incomplete.
17           The Court will grant Plaintiff a one-time extension until on or before May 21,
18   2021, to file either a fully complete application to proceed in forma pauperis containing all
19   three of the required documents or pay the full $402 filing fee.            Absent unusual
20   circumstances, the Court will not grant any further extensions of time.
21          If Plaintiff does not file either a fully complete application to proceed in forma
22   pauperis with all three required documents or pay the full $402 filing fee on or before May
23   21, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new
24   case with the Court when Plaintiff is able to either acquire all three of the documents
25   needed to file a fully complete application to proceed in forma pauperis or pays the full
26   $402 filing fee.
27          A dismissal without prejudice means Plaintiff does not give up the right to refile the
28   case with the Court, under a new case number, when Plaintiff is able to file a signed



                                                 -2-
     Case 2:21-cv-00467-KJD-BNW Document 4 Filed 03/22/21 Page 3 of 4



1    amended complaint and has all three documents needed to submit with the application
2    to proceed in forma pauperis. Plaintiff may also choose not to file an application to
3    proceed in forma pauperis and instead pay the full filing fee of $402 on or before May 21,
4    2021 to proceed with this case.
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
7    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
8    copy of his original complaint. (ECF No. 1-1). If Plaintiff files an amended complaint, he
9    should use the Court's approved form and he must write the words “First Amended” above
10   the words “Civil Rights Complaint” in the caption.
11          IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
12   complaint, Plaintiff will file the signed amended complaint to this Court on or before May
13   21, 2021.
14          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
15   complaint on or before May 21, 2021, this case will be subject to dismissal without
16   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
17   Plaintiff is able to file a signed amended complaint.
18          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
19   (ECF No. 3) is denied without prejudice to file either a new and fully complete application
20   to proceed in forma pauperis with all three documents or pay the full $402 filing fee.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
22   approved form application to proceed in forma pauperis by an inmate, as well as the
23   document entitled information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before May 21, 2021, Plaintiff will either pay
25   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
26   administrative fee) or file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
28          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two



                                                   -3-
     Case 2:21-cv-00467-KJD-BNW Document 4 Filed 03/22/21 Page 4 of 4



1           signatures on page 3),
2           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
3           official (i.e. page 4 of this Court’s approved form), and
4           (3) a copy of the inmate’s prison or jail trust fund account statement for the
5           previous six-month period.
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
7    application to proceed in forma pauperis with all three documents or pay the full $402
8    filing fee for a civil action on or before May 21, 2021, this case will be subject to dismissal
9    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
10   when Plaintiff has all three documents needed to file a complete application to proceed
11   in forma pauperis or pays the full $402 filing fee.
12                  March 22, 2021
            DATED: __________________
13
                                                                             _
14                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
